Citation Nr: 0724948	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for otitis media. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
issued by the Department Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

In October 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is associated with 
the claims file.  Subsequently, in June 2004, the Board 
remanded this appeal to the RO for additional development.  

The Board notes that the veteran had perfected appeals for 
entitlement to service connection for scar tissue/tumerous 
tissue on the brain and entitlement to a permanent and total 
disability rating for pension purposes.  In a December 2005 
rating decision, the RO granted both claims.  These awards 
constitute a full grant of the benefits sought on appeal and; 
thus, the Board does not have jurisdiction over said issues.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997).   

In June 2006, the Board issued a decision on the issue of an 
increased rating for otitis media; however, the decision was 
later vacated.  This case was then remanded back to the RO 
for development in September 2006.  The case is now before 
the Board for further appellate consideration.

The issue of an extraschedular evaluation is REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.




FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular 
evaluation for his otitis media.  

2.  The veteran's dizziness is manifested by occasional 
attacks of dizziness with no evidence of staggering.

3.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level I in 
the right ear and Level I in the left ear.

4.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected otitis media have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 
4.86, 4.87, Diagnostic Codes 6100, 6200, 6204, 6260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in September 2003, 
June 2004, and September 2006 satisfied VA's duty to notify 
under 38 U.S.C.A. § 5301(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish an increased rating, of what VA would do or had 
done, and what evidence he should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claim.  

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for an increased rating have been met.  The 
veteran's VA treatment records have been obtained from VA 
Medical Centers (VAMC) in Cincinnati, Houston, Mountain-Home, 
and Oklahoma City through October 2005.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the issue on appeal and 
that VA has satisfied, to the extent possible, the duty to 
assist.  

Further, in compliance with the Board's September 2006 
remand, the veteran was asked to identify any additional 
medical evidence.  No further information or evidence 
concerning the veteran's claim has been identified.  Thus, 
the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim, 
which VA has not sought.  The veteran was afforded VA 
audiology examinations in December 2001, October 2002, and 
September 2005.  In October 2006, his claims file was 
reviewed by the same VA otolaryngologist and the requested 
etiology opinion was provided.  In February 2007, the AOJ 
readjudicated the appeal and issued a supplemental statement 
of the case (SSOC).  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's September 
2006 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a 
September 2006 letter, the appellant was provided with notice 
of the type of evidence necessary to establish an effective 
date, if an increased rating was granted on appeal.  Since 
the appellant's claim is being denied, no effective date will 
be assigned, so the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that an increased disability rating 
should be assigned for his otitis media to reflect more 
accurately the severity of his symptomatology.  At the 
aforementioned hearing on appeal, the veteran testified that 
he experienced ear pain, fluid built up, hearing loss, 
tinnitus, and vertigo due to his service-connected otitis 
media.  He also testified to experiencing headaches, but 
related the headaches as residuals to his mastoid surgeries.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  Where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Otitis Media

The veteran's service-connected otitis media was assigned a 
10 percent disability rating under Diagnostic Code 6200 
effective from January 1, 1975.  As this evaluation has been 
in place for at least 20 years, it is protected from ever 
being reduced.  See 38 C.F.R. § 3.951 (2006).

A maximum of 10 percent rating is warranted for suppuration 
or with aural polyps.  However, a note following Diagnostic 
Code 6200 provides that separate evaluations should be 
provided for hearing impairment and complications, such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull.  38 C.F.R. § 4.8, Diagnostic Code 6200 (2006).

Since the veteran's otitis media is in receipt of the maximum 
allowable rating of 10 percent, the Board's analysis turns to 
other rating criteria for hearing impairments and 
complications.  Id.

Dizziness

The veteran is currently evaluated at 10 percent under 
Diagnostic Code 6204.  A 10 percent rating is warranted for 
occasional dizziness.  A maximum 30 percent rating is 
warranted for dizziness and occasional staggering.  38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (2006).  In the present appeal, 
the veteran reported occasional dizziness at the September 
2005 VA examination.  In October 2006, the VA examiner 
further opined that the veteran's dizziness was not constant 
and initiated with sudden or quick head movements.  Given the 
medical evidence, the Board finds that a rating in excess of 
10 percent is not warranted, as the veteran's gait has been 
described as normal on VA examinations, and the records does 
not otherwise reflect staggering.

Bilateral Hearing Loss

The veteran's service-connected bilateral hearing loss is 
currently evaluated at 0 percent disability rating, under 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2006).  A 
rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  
These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  Id.

The criteria for evaluating exceptional patterns of hearing 
loss are addressed in 38 C.F.R. §  4.86.  These patterns are 
met when each pure tone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2006).

In December 2001, results of a VA audiological examination 
show that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
40
35
35
LEFT
45
50
50
45
60

The average was 40 in the right ear and 51 in the left ear.  
Speech recognition ability was 100 percent bilaterally.  
Under Table VI, these results warrant findings of hearing 
acuity of Level I in the right ear and Level I in the left 
ear, commensurate with a 0 percent disability rating.  

Results of a September 2005 VA audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
20
25
25
LEFT
55
35
40
50
55

The average was 28 in the right ear and 45 in the left ear.  
Speech recognition ability was 96 percent in both ears.  
Under Table VI, these results warrant findings of hearing 
acuity of Level I in the right ear and Level I in the left 
ear, commensurate with a 0 percent disability rating.  The 
audiologist found that the veteran had a mild conductive 
hearing loss in the right ear and an inverted mild to 
moderately severe conductive hearing loss in the left ear 
with excellent word recognition bilaterally.  No exceptional 
patterns of hearing impairment was found under 38 C.F.R. 
§ 4.86 (2006).  

After reviewing the record and the results of the veteran's 
hearing tests, the Board finds that the veteran's hearing 
impairment does not meet the criteria for a compensable 
disability rating.  Additionally, the Board has considered 
the application of 38 C.F.R. § 4.86(b) [exceptional patterns 
of hearing impairment]. However, the veteran's hearing loss 
does not meet the criteria under that section. Hence, a 
compensable rating is not warranted for the veteran's 
bilateral hearing loss.

Bilateral Tinnitus

The veteran is currently receiving a 10 percent disability 
rating for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 
6260, effective June 27, 2001.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

Accordingly, the veteran's service-connected bilateral 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus and there is no legal basis upon which 
to award a higher rating.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260; Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for otitis media, the "benefit-
of-the-doubt" rule is not applicable, and the Board must deny 
his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 10 percent for otitis media 
is denied.


REMAND

As previously indicated, since the veteran's is in receipt of 
the maximum allowable rating of 10 percent for otitis media, 
the Board's analysis turns to other rating criteria for 
hearing impairments and complications.  The veteran is 
currently evaluated as 10 percent pursuant to the provisions 
of Diagnostic Code 6204.  In a September 2005 VA examiner 
report, a VA examiner opined that the veteran's chronic 
labyrinthitis rendered him unemployable.  Further, in an 
October 2006 supplemental medical opinion, the VA examiner 
explained that the veteran's dizziness that occurs when he 
turns his head is of such a degree that it incapacitates him 
at that time.  Although the examiner did not find that the 
veteran's dizziness resulted in staggering, warranting a 
rating of 30 percent under Diagnostic Code 6204, the examiner 
did find that his dizziness prevents him from driving or 
functioning.

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the scheduler evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
orther words, by regulation, an extraschedular rating may be 
considered when a case presents "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular Rating Schedule standards."  Id.

Under 38 C.F.R. § 4.16(b), all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director of Compensation and Pension service for 
extraschedular consideration all cases of veterans, who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The Board notes for the 
records that the veteran's service-connected disability fails 
to meet the scheduler criteria under 38 C.F.R. § 4.16(a).

Where a claimant does not meet the scheduler requirements of 
38 C.F.R. § 4.16(a), the Board may refer the claim to the 
Compensation and Pension Director for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001).  Given the above medical evidence of relating 
functional impairment to the veteran's unemployment, the 
Board refers this claim to the Compensation and Pension 
Director for extraschedular consideration.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The AOJ should submit the veteran's 
case to the Director, Compensation and 
Pension Service, for extraschedular 
consideration.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  
See 38 C.F.R. § 4.16(b) (2006).  If the 
AOJ finds that additional VA examinations 
are necessary, such examinations should 
be scheduled and conducted.

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the AOJ 
should make a determination as to an 
extraschedular rating.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


